DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
Claim(s) 1-4, 6-7, 10-15, 17-20, 22-23, and 26-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francis, Jr. (US 2,485,725) in view of Santini (US 5,276,075) and Hwang (US 2016/0355687).
Regarding claims 1, 15, and 32:
Francis discloses coated elastic fabrics comprising an elastic textile fabric coated on both sides with a continuous film of a thermoplastic elastomer (col 1 ln 1+; col 2 ln 29+). The fabric comprises knitted or woven fabrics comprising elastic threads which are depicted as extending in a longitudinal direction (col 2 ln 41-col 3 ln 33; Figs. 2-5). The elastomer comprises natural rubber or any synthetic rubber, including butadiene polymer, acrylonitrile polymer, etc. (col 3 ln 34+).
Francis is silent with regard to the use of glitter and an amount of thickening agent that uniformly distributes the glitter.
One of ordinary skill in the art recognized that glitter could be used to provide decorative effects to fabric articles. For example, Santini discloses an aqueous acrylic paint compositions that are applied to a fabric substrate to provide high gloss and glitter effects (abstract; col 1 ln 35-50; col 1 ln 60+). The compositions form a film, i.e., a cohesive layer, after application (Id.). The compositions include an acrylic polymer (cohesive component), glitter, and a thickener that does not destabilize the composition, i.e., it maintains the glitter substantially uniformly distributed (col 2 ln 60+; col 5 ln 53+; col 6 ln 17+).
Alternatively, Hwang discloses coating compositions for glitter sheets having decorative properties and methods for manufacturing the same [0002-0003]. To form the glitter sheet, a sheet supporter (substrate) is coated with the coating composition to form a coating layer (a cohesive layer) [0150]. Suitable substrates include cloth [0151].The coating can be a water-based emulsion [0051]. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include glitter in the thermoplastic elastomer layer taught by Francis to provide decorative effects as known in the art, and furthermore to use a thickening agent in an amount such that the glitter is uniformly distributed in the layer to provide desirable effects as known in the art.
Regarding claims 2-3 and 18-19:
Francis is silent with regard to the viscosity of the composition used to form the elastomer.
Santini teaches the viscosity of the composition can be adjusted by varying the amount of thickening agent depending on the particular properties desired for an application (col 3 ln 18+). Disclosed example viscosity ranges include about 7,000-14,000 cP (col 5 ln 46+) and about 50,000-100,000 cP (col 6 ln 43+).
Hwang discloses the viscosity of the glitter binder resin can be adjusted to provide the desired workability [0049]. Suitable viscosities include about 1,000-10,000 mPa·s (10,000-10,000 cP) [0060-0062].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the viscosity of the binder resin, including over values within the claimed ranges, to provide the properties desired for a given end use.
Regarding claims 4 and 20:
Francis discloses the product can be in the form of a bandage (col 1 ln 4+).
Regarding claims 6 and 22:
Santini teaches the glitter comprises polyester coated flakes of aluminum (col 5 ln 55+). Hwang discloses the glitter comprises metal coated polymer [0066]. 
Regarding claims 7 and 23
Francis discloses a single layer fabric (col 3 ln 23+). 
Regarding claims 10 and 26:
Santini teaches the use of less than 15% by weight of glitter (col 6 ln 4+). Example 3 uses 9.93% by weight of glitter (Table under columns 7-8).
Hwang discloses the amount of glitter particles is 4-50% by weight [0080].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the amount of glitter, including over values within the claimed range, to provide the optical properties as desired for a given end use.
Regarding claims 11 and 27:
Hwang discloses the glitter particles have an average particle diameter of about 0.05 to about 10 mm (0.005 to 1 cm) [0080].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the diameter of the glitter, including over values within the claimed range, to provide the optical properties as desired for a given end use.
Regarding claims 12 and 28-29:
Hwang teaches the particles are in the form of a flake (i.e., substantially flat) and can have the shape of a circle, star, heart, etc. [0073].
Regarding claims 13 and 31:
Hwang teaches the use of sodium polyacrylate and polyacrylate dispersion agents, both of which would necessarily act as thickening agents in the composition [0099].
Regarding claims 14 and 30:
Francis is silent with regard to the coating density of its cohesive layers.
One of ordinary skill in the art would be motivated to adjust the amount of coating applied to a surface to provide various properties of the final product, e.g., a level of glittery appearance, an opaque or 2 in terms of solid content (i.e., after drying) [0161].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the amount of the composition, including over amounts presently claimed, to provide an appearance and other properties as desired.
Regarding claim 17:
Francis discloses passing the fabric substrate through pressure roll 16 and drum 14 (i.e., nip rollers) and then heating (drying) (col 4 ln 75+; Fig. 1).


Claim(s) 8-9 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francis, Jr. (US 2,485,725) in view of Santini (US 5,276,075) and Hwang (US 2016/0355687), as applied above, and further in view of Taylor (US 6,156,424).
Regarding claims 8 and 24:
Francis in view of the cited references discloses a coated elastic fabric, such as a bandage as previously explained.
Francis is silent with regard to a multiple layer fabric substrate.
Such substrates were known in the art. For example, Taylor discloses a cohesive product comprising a substrate having a layer of cohesive polymer applied to both sides (col 1 ln 3+; col 2 ln 10+; col 3 ln 20+; Fig. 3). The substrate comprises woven or knitted fabric having longitudinally-extending elastic threads (col 3 ln 24+; col 3 ln 62+; col 4 ln 9+; col 4 ln 20+). Taylor teaches the substrate comprises a single layer or multiple layers (col 3 ln 40+; col 4 ln 4+). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a multiple layer fabric substrate as known in the art to provide a bandage having the properties desired for a given end use.
Regarding claims 9 and 25:
Francis is silent with regard to a nylon or polyester fabric substrate.
Such materials were known in the art. For example, Taylor teaches its substrate can be nylon or polyester (col 4 ln 18+).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use known materials, including nylon or polyester fabrics, for their known purpose, i.e., as a fabric for use in bandages, to provide a bandage as known in the art.


Claim(s) 1-4, 6-7, 9-15, 18-20, 22-23, and 25-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 5,749,843) in view of Hwang (US 2016/0355687).
Regarding claims 1, 4, 15, 20, and 32:
Miller discloses a woven or knitted elastic bandage (abstract; col 1 ln 13+). The fabric comprises elastic yarns as thread (col 1 ln 54+; col 6 ln 12+). The elastic thread can be placed in the longitudinal direction, e.g., in the woven fabric threads can be in the warp (col 6 ln 12+).
Miller is silent with regard to a cohesive layer comprising glitter and a thickening agent, wherein the amount of thickening agent uniformly distributes the glitter.
One of ordinary skill in the art recognized that glitter could be used to provide decorative effects to fabric articles. For example, Hwang discloses coating compositions for glitter sheets having decorative properties and methods for manufacturing the same [0002-0003]. To form the glitter sheet, a sheet supporter (substrate) is coated with the coating composition to form a coating layer (a cohesive layer) [0150]. Suitable substrates include cloth [0151]. Hwang discloses the composition comprises styrene-butadiene rubber, nitrile (acrylonitrile) rubber, as well as latexes of these rubbers [0037; 0049]. Hwang teaches a thickening agent is added to the coating composition to adjust the dispersed state of the glitter particles within the coating composition [0147]. Furthermore, the glitter particles are uniformly dispersed therein [0080].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply a coating comprising glitter and a thickening agent as claimed to provide decorative effects as known in the art, and furthermore to use the thickening agent in an amount such that the glitter is uniformly distributed in the layer to provide desirable effects as known in the art. 
Regarding claims 2-3 and 18-19:
Miller is silent with regard to the viscosity of the composition used to form the elastomer.
Hwang discloses the viscosity of the glitter binder resin can be adjusted to provide the desired workability [0049]. Suitable viscosities include about 1,000-10,000 mPa·s (10,000-10,000 cP) [0060-0062].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the viscosity of the binder resin, including over values within the claimed ranges, to provide the properties desired for a given end use.
Regarding claims 6 and 22:
Hwang discloses the glitter comprises metal coated polymer [0066]. 
Regarding claims 7 and 23:
Miller discloses a single layer fabric (col 6 ln 13+). 
Regarding claims 9 and 25:
Miller teaches the fabric can comprise nylon (col 6 ln 55+).
Regarding claims 10 and 26:
Hwang discloses the amount of glitter particles is 4-50% by weight [0080].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the amount of glitter, including over values within the claimed range, to provide the optical properties as desired for a given end use.
Regarding claims 11 and 27:
Hwang discloses the glitter particles have an average particle diameter of about 0.05 to about 10 mm (0.005 to 1 cm) [0080].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the diameter of the glitter, including over values within the claimed range, to provide the optical properties as desired for a given end use.
Regarding claims 12 and 28-29:
Hwang teaches the particles are in the form of a flake (i.e., substantially flat) and can have the shape of a circle, star, heart, etc. [0073].
Regarding claims 13 and 31:
Hwang teaches the use of sodium polyacrylate and polyacrylate dispersion agents, both of which would necessarily act as thickening agents in the composition [0099].
Regarding claims 14 and 30:
Miller is silent with regard to a coating density.
One of ordinary skill in the art would be motivated to adjust the amount of coating applied to a surface to provide various properties of the final product, e.g., a level of glittery appearance, an opaque or visible substrate, a desired thickness, etc. Furthermore, Hwang discloses the coating amount of the coating layer can be about 20 to about 100 g/m2 in terms of solid content (i.e., after drying) [0161].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the amount of the composition, including over amounts presently claimed, to provide an appearance and other properties as desired.


Claim(s) 8 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 5,749,843) in view of Hwang (US 2016/0355687) as applied above, and further in view of Taylor (US 6,156,424).
Regarding claims 8 and 24:
Miller in view of Hwang discloses a coated elastic bandage as previously explained.
Miller is silent with regard to a multiple layer fabric substrate.
Such substrates were known in the art. For example, Taylor discloses a cohesive product comprising a substrate having a layer of cohesive polymer applied to both sides (col 1 ln 3+; col 2 ln 10+; col 3 ln 20+; Fig. 3). The substrate comprises woven or knitted fabric having longitudinally-extending elastic threads (col 3 ln 24+; col 3 ln 62+; col 4 ln 9+; col 4 ln 20+). Taylor teaches the substrate comprises a single layer or multiple layers (col 3 ln 40+; col 4 ln 4+). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a multiple layer fabric substrate as known in the art to provide a bandage having the properties desired for a given end use.


Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 5,749,843) in view of Hwang (US 2016/0355687) as applied above, and further in view of Brannock (US 3,178,498).
Regarding claims 16-17: 
Miller in view of Hwang discloses a method of making a cohesive product as previously explained.
Miller and Hwang are silent with regard to either feeding the composition from a source to a manifold or passing the coated substrate through a pair of nip rollers as claimed.
These features were known in the art. For example, Brannock discloses decorative fabrics coated with latex or other resinous materials (col 1 ln 10+; col 1 ln 35+). The method of making the decorative fabrics comprises the steps of spraying the fabric with the coating composition, followed by passing the coated fabric through nip rollers and then drying the coating (col 2 ln 65+; Fig. 1 (unlabeled)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the steps of spraying the coating composition to a fabric substrate, as well as passing the coated fabric through nip rollers before drying because these were known steps to achieve a coated fabric, and thereby achieve the claimed invention.
With regard to the claimed limitations of a manifold having an inlet and a plurality of outlets, the examiner submits the sprayer (manifold) of Brannock necessarily has an inlet and an outlet because the coating composition must be introduced into the sprayer and must have a means for exiting the sprayer. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have multiple outlets on the sprayer to provide the desired level and coverage of coating.


Response to Arguments
Applicant's arguments filed 9/24/2021 have been fully considered but they are not persuasive.

Applicant’s amendments to the independent claims to require the cohesive component to be selected from a narrower group than previously presented (“natural rubber latex, polyisoprene, [etc.]”) overcomes the previous rejections based on Taylor in view of Santini and Hwang. The examiner agrees with Applicant that Taylor teaches away from the narrow group of polymers presently claimed. See page 6 of Remarks. The examiner submits the claimed invention would have been obvious, however, over Francis in view of Santini and Hwang, and Miller in view of Hwang as discussed in the new rejections above.

In so far as Applicant’s argument applies to current rejections involving Taylor, while the reference does not disclose all the features of the present claimed invention, it is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely the use of multiple layers of fabric as a substrate and the use of polyester and nylon fibers in a fabric, and in combination with the primary reference, discloses the presently claimed invention.
Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787